Citation Nr: 1616117	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an extraschedular disability rating for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957 and July 1957 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In September 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to TDIU during the pendency of the appeal.  Thus, the issue is properly before the Board.  As further development is required however, the issue is addressed in the REMAND portion of the decision below along with the issue of an extraschedular rating for migraine headaches and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, his migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The notice should include information regarding how disability ratings and effective dates are determined and assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a).  The Fully Developed Claim form (VA 21-526 EZ) upon which the Veteran submitted his August 2012 claim for benefits provided the appropriate notification prior to the initial rating decision.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA treatment records and private evaluation have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In September 2015 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his migraine headaches, obtained VA treatment records since December 2012 and provided the Veteran with a new VA examination in December 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The examination involved a review of the claims file, an in-person interview, and a physical assessment.  The Board finds the examination to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his headaches have worsened since his September 2015 VA examination.  Therefore no remand is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability evaluations are determined by the application of a schedule of ratings disabilities that is based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Background

In a July 2012 headaches disability questionnaire assessment the Veteran's migraines with aura were noted to be productive of pulsating head pain, occasional nausea, sensitivity to light and changes in vision.  The migraines were noted to last less than one day in duration.  Prostrating attacks were noted to occur occurring up to four times per month, some requiring bed rest in a dark room.

In September 2009 the Veteran reported his headaches lasted from half of a day to two days and were very debilitating.

In February 2014 the Veteran stated that his blurred vision lasted less than one day but his head pain lasted a whole day or longer.

In November 2014 VA treatment records the Veteran reported his migraine headaches had decreased to once every three months and the triptan worked very well for them.

In September 2015 the Veteran provided a list of all of the dates of his headaches from October 2014 through September 2015.  The list showed headaches 3-5 times every month during that span, including October 2014 and November 2014.

In November 2015 the Veteran's wife submitted a statement that the Veteran had one headache per week and that he could not see well enough to read his watch during his headaches and was also unable to work or drive during the episodes.

At a December 2015 VA examination the Veteran was noted to take Maxalt 4-5 times monthly for migraines which helped but did not completely eradicate the pain.  Sensitivity to light and sound, changes in vision including blurriness and sensory changes were noted to accompany the migraines.  The duration of typical head pain was noted to be less than one day with prostrating attacks occurring once every month.  The examiner stated that the Veteran's headaches precluded occupational activities requiring focus or sustained concentration when they occurred but that the prostrating headaches did not occur with enough frequency to produce severe economic inadaptability.

IV.  Analysis

The Veteran is currently in receipt of a 30 percent disability rating for migraine headaches and maintains that the severity of his condition warrants a higher rating. 

Diagnostic Code (DC) 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

"Productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The only opinion of record concerning whether the Veteran's migraines are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability comes from the December 2015 VA examiner who found that the Veteran's migraine headaches are prostrating and would prohibit work requiring focus or sustained concentration but that these headaches did not produce economic inadaptability.  

Turning to the issue of frequency, the Veteran's statements concerning the frequency of his migraines have been inconsistent.  The Veteran reported in November 2014 that he was having one migraine every three months.  The Veteran later provided a list of his headache occurrences that showed several episodes per month, including in October and November 2014.  Finally the Veteran reported at his examination that he was experiencing prostrating headaches once per month. This contradiction weighs against the Veteran's credibility on the matter of frequency of migraine attacks, which is one of the primary differentiating factors between a 30 percent and 50 percent disability rating.  

While there is indication that the Veteran has over-reported the frequency of his migraine headaches, the effects of these attacks on the Veteran's ability to work have been observed by a medical examiner to preclude work requiring focus or sustained concentration.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether the Veteran's migraine headaches are productive of severe economic inadaptability and that a 50 percent disability rating is warranted for migraine headaches.  38 C.F.R. § 4.124a.  As 50 percent is the highest rating available for migraine headaches, no higher schedular evaluation is available for consideration.  38 C.F.R. § 4.124a.  


ORDER

A schedular disability rating of 50 percent for migraine headaches is granted. 


REMAND

The Veteran has implied in statements from himself and his wife that he may be unable to work due to his service-connected migraine headaches.  Thus, the Board finds that the matter of entitlement to TDIU has been raised during the pendency of this appeal.  See Rice, 22 Vet. App. 447.  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disabilities on his employability.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

3.  Then schedule the Veteran for an examination by a vocational specialist, if available, otherwise an appropriate VA medical professional, in order to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating and interacting with others.  

The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


